Defendant in error recovered judgment on a fire insurance policy on certain furniture and household goods, from which this writ of error is prosecuted.
The first assignment complains that the court erred in overruling a general demurrer, because the allegations of the petition did not show that the defendant in error had an insurable interest in the property at the time the policy was issued; and the fourth and fifth assignments complain that there was no evidence to show that either at the time the policy was issued or at the time the loss occurred, the defendant in error owned an insurable interest in the property.
The petition alleged that on the 29th day of October, 1901, the defendant executed and delivered to plaintiff a policy of insurance, by the terms of which it insured plaintiff against loss by fire on his household and kitchen furniture, describing it. It further alleged that while the policy was "in full force and effect * * * all of plaintiff's said household and kitchen furniture * * * was totally destroyed by fire, and was the property of plaintiff at the time of loss."
The policy was introduced in evidence, and by its terms insured plaintiff against loss by fire "on his household and kitchen furniture, etc." The plaintiff testified: "The property described in the policy was totally destroyed by fire while in my house where I resided with my family, consisting of my wife and two children, which was situated at No. 620 east side North Main Street, Paris, Texas, on the night of the 4th of November, 1901, after the policy was delivered to me by agents of defendant, and while same was in full force." No evidence was offered to contradict this.
We conclude that the allegation in the petition that the policy was issued on his property, and that the policy was in full force at the time of the loss, as against a general demurrer, sufficiently alleges the ownership of the property (N.W.N. Insurance Co. v. Woodward, 18 Texas *Page 198 
Civ. App., 496; German Insurance Co. v. Pearlstone, 18 Texas Civ. App. 706[18 Tex. Civ. App. 706]), and the evidence of plaintiff that the property was in his private dwelling occupied by him and his family, is prima facie proof of ownership. L.L.  G. Insurance Co. v. Nations, 24 Texas Civ. App. 562[24 Tex. Civ. App. 562].
Finding no error in the judgment, it is affirmed.
Affirmed.